DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the present application is being prosecuted by a different Primary Examiner Kiho Kim.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein operation of said at least one visible light photodiode is independent from activation and deactivation of said infrared light photodiode” is not disclosed in the Specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11, 16 – 22, 27 – 28, and 32 – 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,453,611 (hereunder Oozu), and further in view of US 2007/0029589 A1 (hereunder Bahl), US 5,589,704 A1 (hereunder Levine) and US 2006/0181627 A1 (hereunder Farrier).
With respect to independent claim 11, Oozu teaches in Fig. 7 a monolithic image sensor for detecting infrared and visible light, comprising: 
an array of pixels comprising:
a semiconductor device layer 103 comprising silicon (Oozu is silent with this limitation, but Oozu teaches Si in Fig. 28 in view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Oozu in order to fabricate desired photodiode. See also Fig. 3 of Bahl, which teaches silicon 301 and trench 326 in order to prevent crosstalk between photodiodes);
at least one visible light photodiode VISIBLE PIXEL formed within the semiconductor layer; and 
INFRARED PIXEL formed within the semiconductor layer in proximity to the at least one visible light photodiode as shown in Fig. 7, wherein the at least one visible light photodiode and the infrared photodiode are separated by at least one trench isolation ISOLATION; but is silent with 
a textured, light diffusing region coupled to the infrared photodiode and positioned to interact with electromagnetic radiation.
Levine teaches a textured, light diffusing region 13 coupled to a photodiode and positioned to interact with electromagnetic radiation. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Oozu in order to effectively receive infrared radiation. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Oozu is silent with a global shutter coupled to said infrared photodiode and configured to allow simultaneous capture of an entire field of view of the array.
	Farrier teaches a global shutter 40 attached to an infrared photodiode. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Oozu modified by Bahl and Levine in order to detect desired radiation in a global shutter mode. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 16, in Fig. 7 Oozu teaches wherein the array of pixels is coupled to a support substrate 104.
With respect to dependent claims 17 – 18, Oozu is silent with wherein the infrared photodiode is positioned between the textured region and the support substrate and wherein the textured region is positioned between the infrared photodiode and the support substrate.
However, as discussed above, Levine teaches the textured region. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Oozu modified by Bahl and Levine in order to efficiently receive the infrared radiation as an engineering design choice. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 19, Oozu teaches wherein the at least one visible light photodiode comprises a plurality of visible light photodiodes in Fig. 14 each being configured to detect a different color of visible light.
With respect to dependent claim 20, Oozu teaches in Fig. 22 wherein the infrared photodiode is configured to detect infrared light having a wavelength of greater than 1000 nm.
With respect to dependent claim 21, Oozu teaches in Fig. 46 an infrared narrow bandpass filter coupled to the infrared photodiode.
With respect to dependent claim 22, in Fig. 21 Oozu teaches an image processor for combining a first output from the infrared photodiode with a second output from the visible light photodiode to form a composite image.
With respect to dependent claim 27, Levine teaches wherein the textured, light diffusing region is formed by one of etching as disclosed in column 3, line 49, lasing, nanoimprinting, material deposition, epitaxial growth, and combinations thereof.
With respect to dependent claim 28, Levine teaches wherein the textured, light diffusing region exhibits a plurality of surface features comprising one of pyramids as shown in Fig. 4, inverted features, and combinations thereof.
With respect to dependent claims 32 – 33, in column 6, line 62 Oozu teaches wherein the device layer exhibits a thickness less than about 50 microns and wherein the semiconductor device layer exhibits a thickness in a range from about 1 micron to about 50 microns.
Claims 12 – 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oozu modified by Bahl, Levine and Farrier, and further in view of US 6,025,585 (hereunder Holland).
The teaching of Oozu modified by Bahl, Levine and Farrier has been discussed above.
With respect to dependent claim 12, Oozu is silent with wherein the array of pixels is configured with a backside illuminated architecture.
	In Fig. 1 Holland teaches a backside illuminated architecture. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Oozu modified by Bahl, Levine and Farrier in order to fabricate desired photodiodes by a known back illuminated photodiode. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying 
With respect to dependent claim 13, Oozu teaches in Fig. 7 circuitry associated with the infrared photodiode, but is silent with wherein the textured region is disposed between the device layer and the circuitry. In Fig. 1 Levine teaches the texture region in a photodiode. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Oozu modified by Bahl,  Levine and Farrier in order to effectively receive infrared radiation as an engineering design choice. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case:  “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 14, Oozu teaches in Fig. 7 circuitry associated with the infrared photodiode, the limitation of “wherein the device layer is disposed between the textured region and the circuitry” is within the ordinary skilled art as an engineering design choice as discussed above.
Claim 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oozu modified by Bahl, Levine and Farrier, and further in view of US 2005/0104089 A1 (hereunder Engelmann).
The teaching of Oozu modified by Bahl, Levine and Farrier has been discussed above.
With respect to dependent claim 15, Oozu is silent with wherein the array of pixels is configured with a frontside illuminated architecture.
paragraph [0129] Engelmann teaches front-illuminated architecture. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Oozu modified by Bahl, Levine and Farrier in order to fabricate photodiodes in desired known architecture. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 23 – 26, and  29 - 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oozu modified by Bahl, Levine and Farrier, and further in view of US 2007/0023660 A1 (hereunder Seger).
The teaching of Oozu modified by Bahl, Levine and Farrier has been discussed above.
With respect to dependent claim 23, Oozu is silent with circuitry for synchronizing light capture of the infrared photodiode with a pulse frequency of an infrared radiation source.
	In paragraph [0031] Seger teaches the limitation of claim 22. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Oozu modified by Bahl, Levine and Farrier in order to perform synchronized imaging by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results. See paragraph [0032] of Seger for additional motivation to combe.
With respect to dependent claim 24, as discussed above Seger teaches circuitry for capturing signals generated by the infrared photodiode in response to detection of one or more pulses of infrared light from an infrared radiation source.
With respect to dependent claim 25, in paragraph [0023] Seger teaches circuitry for integrating the signals generated by the infrared photodiode across multiple pulses of infrared radiation from the infrared radiation source to create a composite infrared signal image.
With respect to dependent claim 26, in paragraph [0023] Seger teaches wherein said infrared radiation source is a laser source.
With respect to dependent claim 29, Seger teaches in paragraph [0023] an infrared radiation source for generating one or more pulses of infrared radiation.
With respect to dependent claim 30, when modified by Seger and Farrier, Oozu modified by Bahl, Levine and Farrier teaches wherein the global shutter is configured to activate signal integration in substantial synchronization with emission of infrared pulses generated by the infrared radiation source and to discontinue signal integration between said infrared pulses generated by said infrared radiation source.
Claims 23 – 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oozu modified by Bahl, Levine and Farrier and further in view of Kerr et al. (US 7705879 B2; previously cited).
The teachings of Oozu modified by Bahl, Levine and Farrier have been discussed above.
With respect to dependent claim 23, Oozu is silent with circuitry for synchronizing light capture of the infrared photodiode with a pulse frequency of an infrared light source.
However, Kerr teaches the specific limitation on a circuitry for synchronizing light capture of the infrared photodiode with a pulse frequency of an infrared light source (Figure 1: Ref. 34 and column 6, lines 64-67, column 7, line 1-4, column 8, lines 23-24). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the Oozu modified by Bahl, Levine and Farrier in view of teaching the Kerr to synchronize light capture of the infrared photodiode with a pulse frequency of a light source that would to accomplishing early acquisition of light emitted by a target source located at a distance from an imaging camera to perform monitoring of aircraft flight operations (Kerr, column 1, lines 25-28).
With respect to claim 24, Kerr further teaches the specific limitation on the circuitry for capturing signals generated by the infrared light photodiode in response to detection of a pulse of infrared light from an infrared light source (Column 7, line 1-3).
With respect to claim 25, Kerr further teaches the specific limitation on circuitry for integrating the signals (Figure 1: Ref. 38) generated by the infrared light photodiode across multiple pulses of infrared light from the infrared light source to create a composite infrared signal image (Column 7, line 3-7). 
Claim 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oozu modified by Bahl, Levine and Farrier and further in view of US 8,058,663 B2 (hereunder 
Fan).

With respect to dependent claim 31, Oozu is silent with wherein operation of said at least one visible light photodiode is independent from activation and deactivation of said infrared light photodiode.
In column 3, lines 25 – 39, Fan teaches selectively activating pixels. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Oozu modified by Bahl, Levine and Farrier in order to have a desired pixel structure such that activate or deactivating wanted pixel(s) by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884